NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             MAY 23 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-30327

               Plaintiff - Appellee,             D.C. No. 3:06-cr-00209-HA

  v.
                                                 MEMORANDUM*
CALEB JOSEPH PRICE,

               Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Oregon
                 Ancer L. Haggerty, Senior District Judge, Presiding

                         Argued and Submitted May 8, 2012
                                 Portland, Oregon

Before: TASHIMA, TALLMAN, and IKUTA, Circuit Judges.

       Caleb Joseph Price appeals the revocation of his term of supervised release

on the ground that the revocation violated his due process right to confront

witnesses against him. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

reverse.



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      In supervised release revocation proceedings, a releasee “enjoys a due

process right to confront witnesses against him.” United States v. Hall, 419 F.3d
980, 986 (9th Cir. 2005). To determine “whether the admission of hearsay

evidence violates the releasee’s right to confrontation in a particular case, the court

must weigh the releasee’s interest in his constitutionally guaranteed right to

confrontation against the Government’s good cause for denying it.” United States

v. Comito, 177 F.3d 1166, 1170 (9th Cir. 1999).

      Price had a strong interest in confronting Keisha Kagawa, the key witness

against him. The evidence of Kagawa’s statements to the police officer, probation

officer, Price’s neighbor, and Price’s boss was crucial to the court’s ultimate

finding; it was the government’s only evidence that Price was responsible for the

assault. See Hall, 419 F.3d at 987; Comito, 177 F.3d at 1171. Moreover,

Kagawa’s statements were oral and unsworn, the “least reliable form of hearsay,”

Comito, 177 F.3d at 1171.

      The government made no showing of good cause to justify denying Price his

right to confront Kagawa. It made no efforts to produce Kagawa at the hearing; it

did not explain to the district court its failure to produce her; and its post-hearing

unsworn representations in a brief to the court could not establish good cause. See

Orion Tire Corp. v. Goodyear Tire & Rubber Co., 268 F.3d 1133, 1137 (9th Cir.


                                           2
2001) (“[U]nsubstantiated versions of events proffered by counsel on appeal are, of

course, not evidence.”). Accordingly, the absence of Kagawa at the revocation

hearing violated Price’s due process right to confrontation.

      The violation was not harmless. Without the hearsay evidence, there was

evidence only that Kagawa had been assaulted – not that Price was the culprit. See

Comito, 177 F.3d at 1170-71, 1173.

      The order of the district court revoking Price’s supervised release is

reversed, and the case remanded for further proceedings.

      REVERSED and REMANDED.




                                          3